Citation Nr: 1144950	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  05-13 953A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.  

3.  Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected diabetes mellitus (DM), type II.  

4.  Entitlement to service connection for bilateral hearing loss.  

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter.  

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

A videoconference hearing was held in March 2009 before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

In July 2009, the Board remanded these claims for additional evidentiary development.  They have now been returned to the Board for further appellate consideration.  
During the appeal process the RO in February 2011 granted increased 20 percent evaluations for peripheral neuropathy of the right and left lower extremities, effective February 2, 2010.  Since the grant of these increased evaluations does not represent the maximum benefit available on appeal such issues as noted on the title page remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  The most probative evidence concludes that the Veteran does not have PTSD.  

2.  The preponderance of competent and credible evidence is against finding that current acquired psychiatric disorder, diagnosed as major depression, is related to service.

3.  The preponderance of competent and credible evidence is against finding that HTN was demonstrated in service, against finding that HTN was compensably disabling within a year of separation from active duty, and against finding a nexus between a post service diagnosis of HTN and service.  

4.  The most probative competent and credible evidence shows that a bilateral hearing loss was not demonstrated in service; is against finding that sensorineural hearing loss was compensably disabling within a year of separation from active duty; and against finding a nexus between a post service diagnosis of bilateral hearing loss and service, to include inservice noise exposure.  

5.  The most probative competent and credible evidence shows that tinnitus was not demonstrated in service; is against finding that tinnitus was compensably disabling within a year of separation from active duty; and against finding a nexus between a post service diagnosis of tinnitus and service, to include in-service noise exposure.  
6.  Prior to February 2, 2010, Veteran's peripheral neuropathy of the right lower extremity was no more than mildly disabling.  

7.  On and after February 2, 2010, the Veteran's peripheral neuropathy of the right lower extremity is no more than moderately disabling.  
8.  Prior to February 2, 2010, Veteran's peripheral neuropathy of the left lower extremity was no more than mildly disabling.  

9.  On and after February 2, 2010, the Veteran's peripheral neuropathy of the left lower extremity is no more than moderately disabling.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. § 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  

2.  A psychiatric disorder, diagnosed as major depression, was not incurred in or aggravated by active service nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The Veteran's HTN was not incurred in or aggravated by active service, it may not be presumed to have been incurred therein, and was not caused or aggravated by his service-connected DM.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

4.  Bilateral hearing loss was not incurred or aggravated while on active duty, and a sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

5.  Tinnitus was not incurred or aggravated by active duty.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

6.  Prior to February 2, 2010, the criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code (DC) 8520 (2011).  
7.  Prior to February 2, 2010, the criteria for an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2011).  

8.  On and after February, 2, 2010, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2011).

9.  On and after February, 2, 2010, the criteria for an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.124a, DC 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In July 2003, November 2003, August 2004, March 2006 March 2008, August 2008, and September 2009 letters, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection and increased ratings, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  He was also advised of how disability ratings and effective dates are assigned.  

Any deficiency with respect to the timing of the notices provided is harmless.  The notices discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence that was needed to support his claims.  Moreover, following the notices, the RO readjudicated the appeal, most recently in a February 2011 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notices.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  The Board also observes the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which focuses on VCAA notice requirements in an increased rating case.  However, this case was recently overturned in part by the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 F.3d. 1270 (2009).  Hence, it need not be further discussed in this decision.  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his attorney has pointed out any deficiencies that require corrective action.  



Duty to Assist

The information and evidence that have been associated with the claims file includes the Veteran's service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, Social Security records, and statements from the Veteran and his representative, and personal hearing testimony.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The examination reports in the file reflect that the examiners reviewed the Veteran's past medical history, including the service treatment records, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that they are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case.   

Applicable Laws and Regulations

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as psychosis or HTN or sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2011).

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Establishing service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed inservice stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed inservice stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  

Even assuming that the record includes a diagnosis of PTSD, in order for the veteran to be entitled to service connection, the claimed stressor or stressors must also be confirmed, and there must be competent evidence linking the stressors to service.  

With regard to the validity of an alleged stressor, the evidence necessary to establish the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011).  When an appellant is found to have engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service, the appellant's lay testimony alone may establish the occurrence of the claimed in service stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(d)(f) (2011).  

If the appellant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the appellant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  
Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required inservice stressor where that stressor is related to the Veteran's fear of hostile military or terrorist activity.  In addition, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the symptoms are related to the claimed stressor.  In such a case and in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed inservice stressor.  See 75 Fed. Reg. 29,843 (July 13, 2010).  The RO adjudicated this matter under the recently finalized regulatory change as indicated upon supplemental statement of the case (SSOC) in February 2011.  

Information of record indicates that the Veteran served on active duty in Vietnam from November 10, 1970, through September 3, 1971, with the 2nd Bn. 319th Artillery.  He alleges that his stressors leading to the post service onset of PTSD were, in part, combat-related and that the RO has essentially conceded that fact.  (See the February 2011 SSOC.)  However, the primary impediment to a grant of service connection for PTSD in this case is that a preponderance of the competent evidence is against a showing of a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (2011).  As such, notwithstanding a showing of combat and a combat-related stressor warranting application of 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011), that statute does not address the questions of the existence of a current disability or of a nexus between such disability and service, both of which are still required for a grant of service connection for PTSD.  38 C.F.R. § 3.304(f) (2011), see Libertine v. Brown, 9 Vet. App. 521, 522023 (1996).  

PTSD and/or an Acquired Psychiatric Disorder

Background

Available service treatment records (STRs), as well as various post service VA and private examination and treatment records compiled from the late 1990s, are wholly negative for any diagnosis of PTSD until approximately 2001.  It is noted that in October 2001, the Veteran was seen at a VA facility for psychiatric complaints to include poor concentration and memory loss.  He had previously been seen for syncopal episodes.  There was no evidence of psychosis, and he was described as generally alert.  The diagnostic impression included PTSD and depressive disorder.  

Subsequently dated VA and private records dated through 2008 include the diagnoses of PTSD and depressive disorder on a regular basis.  At the 2009 hearing, the Veteran testified that his current psychiatric symptoms included nightmares, flashbacks, inability to control his temper, and feeling "jumpy" and "hyper."  His wife submitted a statement in 2009 reflecting on how the Veteran's behavior changed after his return from Vietnam.  

In a July 2009 remand, the Board requested additional VA psychiatric examination to determine current etiology of all psychiatric conditions.  A review of the entire claims file was made as indicated upon the February 2010 VA examination report.  The examiner acknowledged that the Veteran had a verified stressor, but noted that he did not identify attacks by the enemy as events that caused him to feel terror, helplessness, or horror.  The examiner noted that the Veteran did not report that he experienced persistent distressing memories, visual images, or thoughts.  He did report having some stress about seeing rats bite another soldier who was unconscious on drugs, but this examiner stated that this incident did not meet PTSD stressor criteria.  He added that as for the incident when the Veteran had a gun pointed at his head by a sergeant, there was no report of distressing memories of the incident.  The examiner stated that it was important to note that the Veteran did not score sufficiently high on the PTSD check list to warrant a diagnosis of PTSD.  Additionally, the examiner noted that there were discrepancies between how the Veteran answered questions on the check list and how he answered comparable questions asked during the clinical interview.  When the Veteran was asked about his most frightening experiences in Vietnam, he said it involved going across the base to buy drugs.  The examiner's medical conclusion was that the available evidence did not support a diagnosis of PTSD.  The diagnosis was major depressive disorder.  The examiner noted that the Veteran's mild depression, which had been present for many years, was not present during military service.  The examiner concluded that the record showed that the Veteran talked mainly about marital and other family problems when discussing the reasons for his depression, including when his daughter saw him with his arm around another woman.  Hence, it was not likely that the Veteran's depression was related to his military service, including any combat experiences or stressors.  

Analysis - PTSD

In view of the foregoing, the Board must conclude that the preponderance of the evidence is against a finding that the Veteran has PTSD as a result of his military service per the American Psychiatric Association Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorder (4th ed. 1994) (DSM-IV).  As such, no current disability exists.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).

While private and VA records dated from 2001 through 2008 routinely noted a diagnosis of PTSD, the Board finds that the VA examination report of February 2010 to be more probative.  The examiner reviewed the entire claims file and specifically discussed the Veteran's reported inservice stressors.  He outlined specific deficiencies n the Veteran's symptoms to explain why the criteria for a PTSD diagnosis were not met.  Given the comprehensiveness of the examination, the Board finds that it established that the Veteran does not have a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (2011).  Hence, service connection for that disability is denied.  

In this regard, it is noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialist who reviewed the record, to include all previous reports of PTSD, and concluded that the Veteran's psychiatric complaints and symptoms did not meet the criteria for PTSD.  
Although the Veteran himself believes he has PTSD, the Board finds that the matter of the diagnosis of psychiatric disability is well beyond the provinces of lay expertise.  Psychiatric disorders are not physically observable, and are comprised of several symptoms that can be open to interpretation.  The fact that the Veteran's treating and examining physician have come to different conclusion supports the finding that the diagnosis of PTSD is outside the Veteran's capability.  Even if the Veteran were competent to diagnose himself with PTSD, the Board finds that his opinion is outweighed by more a comprehensive opinion of record.  The VA examiner who conducted the February 2010 examination clearly has substantially more education, training and expertise than the Veteran.  

Analysis - An Acquired Psychiatric Disorder

The Veteran also contends that he has a psychiatric disability (to include major depressive disorder) as a result of active duty.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for this condition as well.  

The Veteran's STRs are negative for any complaints, symptoms, findings or diagnosis related to this disability, and it was not reported.  Because major depression disorder was not seen during service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303 (2011); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Additionally, because a psychosis was not demonstrated within one year of the Veteran's separation from service, presumptive service connection is also not warranted.  

The post-service medical records are negative for depression for many years after the Veteran's separation.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the February 2010 VA examiner concluded that it was less likely that the Veteran's currently manifested depressive disorder was related to his military service.  The examiner explained that the clinical evaluation, prior clinical notes and records, and the Veteran's statements show that the problems underlying his depression stem from family matters, not his military service.  Hence, the most probative evidence shows that there is no relationship between the Veteran's current depressive disorder and his military service.  Hence, service connection for depressive disorder must also be denied.  

Final Considerations as to Claims for Service Connection for Psychiatric Disorders

The Veteran avers that his current psychiatric disorder was first manifested in service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, while lay witnesses are competent to describe experiences and symptoms that result therefrom, because laypersons are not trained in the field of medicine, they are not competent to provide opinions relating to the diagnosis or etiology of diseases or disabilities.  Id; Also see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the Board will give more credence to the medical evidence found in the record than any lay assertions.

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claims.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

HTN

Background

It is also claimed that service connection is warranted for HTN as it is of service origin or that it is secondary to service-connected diabetes mellitus.  

The STRs are negative for report of, treatment for, or diagnosis of elevated blood pressure readings or diagnosis of HTN.  The Veteran's blood pressure at time of separation in September 1971 was 120/80.  

Private records in 2001 and 2002 show that the Veteran was treated for syncope episodes/seizure problems.  Records from 2002 and 2003 reflect some elevated blood pressure readings (e.g. 130/90 and 160/98).  A private physician reported in an October 2003 that the Veteran had diabetes mellitus, as well the "usual problems" that went with that disorder, to include HTN and dyslipidemia.  

Subsequently dated private and VA records include continued treatment for HTN.  At the time of VA HTN examination in February 2010, the Veteran stated that he had HTN about as long as he had had diabetes.  While poorly controlled HTN was diagnosed, it was examiner's opinion that this condition was not permanently aggravated by the diabetes.  Her rationale included that there was no diabetic nephropathy.  Given the Veteran's normal renal function, there was no evidence that his diabetes had caused a worsening of his blood pressure.  Moreover, in reviewing his past blood pressure readings, there was no evidence of a worsening of the control of blood pressure beyond the normal progression.  She acknowledged that a private doctor stated in October 2003 that the Veteran had HTN and dyslipidemia associated with diabetes.  However, she pointed out that he did not say that diabetes caused or aggravated these conditions.  In conclusion, she noted that while these conditions are often seen together, it does not mean that one caused or aggravated the other.  

Analysis

With respect to the Veteran's contentions that he has HTN as a result of his diabetes, or that his HTN is aggravated by his diabetes and that he suffers from diabetic nephropathy, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, supra; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  The manner in which HTN may be caused or aggravated by diabetes does not appear to be a process observable by a lay person. 

The Board recognizes the Veteran's sincere belief that his HTN has developed as a result of or is permanently aggravated by his diabetes.  However, he is not a physician, and he is not qualified to express a medical opinion as to such a relationship.  See Jandreau, supra. 

In contrast, the record contains a medical opinion as provided by a VA specialist who examined the Veteran and the entire claims file.  She indicated that there was insufficient medical evidence to establish a direct link between the Veteran's service-connected diabetes and his HTN.  She also opined that there was no aggravation of HTN by diabetes.  Her opinions were based on a review of the Veteran's medical records and claims file, including a discussion of negative diabetic nephropathy which might have indicated a relationship.  It is noted that the private examiner who stated that HTN was associated with diabetes did not have access to all the clinical records on file.  Accordingly, the Board finds the VA examiner's opinion to be persuasive and entitled to significantly greater weight than the Veteran's lay statements or the 2003 private doctor's opinion who did not review the entire claims file or provide any explanation or rationale for his statement.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. at 197.  Consequently, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  

The most probative and objective medical evidence of record demonstrates that the Veteran's HTN and diabetes are not causally related, and that the Veteran's HTN has not been aggravated by his diabetes.  The Veteran has also not offered lay observations with respect to worsening symptoms of HTN and the medical evidence of record does not show that the condition is worsening as a result of diabetes mellitus.  Accordingly, in considering the Veteran's lay statements on the one hand, and the more competent and persuasive opinion of the February 2010 examiner, the preponderance of the evidence is therefore against entitlement to service connection for HTN secondary to service-connected diabetes.  With respect to a direct service connection, there is no evidence of record that this condition was incurred during service.  It was not clinically demonstrated until many years after service separation, and no nexus has been presented by medical personnel suggesting that post service HTN is of service origin.  

Nor does the benefit-of-the-doubt doctrine require a different result here.  When there is an approximate balance of positive and negative evidence about a claim, reasonable doubt should be resolved in the Claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011).  The preponderance of the objective and competent medical evidence of record is against the Veteran's claim for service connection for HTN on both a direct and secondary basis, and it must be denied.  

Bilateral Hearing Loss and Tinnitus

Background

It is contended that service connection is warranted for bilateral hearing loss and tinnitus.  He claims that these conditions resulted from in-service noise exposure.  

The STRs are negative for report of, treatment for, or diagnosis of bilateral hearing loss or tinnitus.  At time of separation from service in September 1971, whispered voice testing was 15/15, bilaterally.  

Many years after service, the Veteran reported hearing impairment and such was diagnosed at a VA facility in 2003.  The Veteran gave a history of in-service noise exposure.  When VA conducted an audiological examination in February 2010, it was noted that there was normal to severe sensorineural hearing loss in the right ear and normal to mild hearing loss in the left ear.  The Veteran reported intermittent tinnitus that occurred about every other day.  It was noted that the Veteran had a post-service history of employment in manufacturing for 22 years, as a custodian for three years, and in carpentry for 10 years.  It was the examiner's opinion that bilateral hearing loss and tinnitus were not of service origin, to include due to in-service noise exposure.  She explained that the Veteran's hearing was normal upon separation from service, he had extensive post-service exposure to noise, and his tinnitus had only been noticed approximately four years earlier.  Consequently, it was less likely that the disabilities were related to the Veteran's military service.  

Analysis

Post service records, to include VA audio examination in February 2010, show that the Veteran has a bilateral hearing loss for VA purposes, as well as tinnitus.  Thus, the question is whether hearing loss and/or tinnitus are related to active military service or events therein.  38 C.F.R. § 3.303 (2011).  

The Veteran served on active duty as a clerk but went through basic training, etc.  Hence, in-service noise exposure may be conceded.  The record reflects that he also had extensive post-service noise exposure from his occupations in manufacturing and carpentry.  

In considering all the evidence of record, the Board concludes that the most probative  evidence establishes that the Veteran's bilateral hearing loss and tinnitus were not demonstrated in service, were not documented to be compensably disabling within one year of separation from service (in fact, both were diagnosed many years after discharge from active duty), and are not related to his military service, including in-service noise exposure.  

In assessing medical opinion as provided in 2010, it is noted that the examiner reviewed the entire claims file and conducted a contemporaneous audiological evaluation prior to expressing her opinion that there was no relationship between post service bilateral hearing loss and tinnitus and the Veteran's military service.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448049 (2011).  
The United States Court of Appeals for Veterans Claims (the Court) has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  That is not the case here.  Hence, the question is whether that medical professional was informed of all relevant facts in rendering a medical opinion.  Id.  

As noted above, the STRs do not reveal any complaints, findings or diagnoses pertaining to a either hearing loss or tinnitus during service.  The evidence does not show a compensably disabling sensorineural hearing loss within a year of the Veteran's separation from active duty.  Indeed, no STR, including the separation examination, contains a diagnosis of either hearing loss or tinnitus.  There were no in-service complaints reported to any medical personnel pertaining to either ringing in the ears or difficulty hearing.  A hearing loss for VA purposes was first diagnosed in October 2003 and corroborated by audio testing in 2010.  Thus, his hearing loss and tinnitus were not diagnosed until more than three decades after separation from active duty. 

The only evidence of record supporting the claim that bilateral hearing loss and tinnitus are due to service are the statements of the Veteran and his attorney.  However, sensorineural hearing loss and tinnitus are disorders for which lay evidence of etiology is not competent nexus evidence.  Jandreau, supra.  As lay persons untrained in the field of medicine, their opinions do not constitute competent medical evidence and lack probative value.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

While there is competent evidence that the Veteran now has bilateral hearing loss and tinnitus, without competent evidence linking the current disorders to service the benefits sought on appeal cannot be granted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application. Gilbert, supra.  The claims are therefore denied. 


Entitlement to Initial Evaluations in excess of 10 percent for Peripheral Neuropathy of the Right and Left Lower Extremities Prior to February 2, 2010, and in Excess of 20 Percent Thereafter.

Applicable Laws and Regulations

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).

A claim placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed) but not yet ultimately resolved, as is the case herein, remains an "original claim" and is not a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time, but only if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Id. at 126.  

DC 8520, for paralysis of the sciatic nerve affords an 80 percent rating for complete paralysis; the foot dangles and drops, no active movement possible of muscle below the knee, flexion of knee weakened or (or very rarely) lost.  A 60 percent rating is provided for incomplete paralysis of the sciatic nerve that is severe, with marked muscular atrophy.  A 40 percent rating is provided for moderate severe incomplete paralysis, a 20 percent rating is provided for moderate incomplete paralysis, and a 10 percent rating is provided for mild incomplete paralysis.  

The general rating criteria for diseases of the peripheral nerves provide that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  However, the Board also notes that the words mild, moderate and severe are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  

Background

The Veteran's peripheral neuropathy of the right and left lower extremities were assigned 10 percent evaluations, respectively, prior to February 2, 1010, and 20 percent evaluations, respectively, on and after February 2, 2010, pursuant to the provisions of 38 C.F.R. § 4.124a, DC 8520.  The Veteran asserts that increased ratings are warranted.  



Prior to February 2, 1010 

In considering the evidence of record under the laws and regulations as outlined above, the Board finds that prior to February 2, 2010, preponderance of the evidence is against an initial disability rating in excess of 10 percent for the Veteran's peripheral neuropathy of the right and left lower extremities, respectively, under the applicable rating criteria.  In this regard, prior to February 2, 2010, the Veteran's peripheral neuropathy of the right and left lower extremities was not shown to be moderately disabling.  

Private records in 2003 reflect a diagnosis of peripheral neuropathy.  The Veteran underwent a VA examination in April 2006.  At that examination, his gait was normal.  Muscle strength was 4/5 and equal in the lower extremities.  Sensation was diminished in the feet and returned to normal in the mid-soles, bilaterally.  The Veteran reported numbness and tingling of the feet to the ankles.  He said that he had to keep his feet moving to prevent the feeling of numbness.  

Subsequently dated examinations by VA in 2008 pertained to peripheral neuropathy of the upper extremities or to psychiatric concerns.  A VA treatment record dated in November 2008 reflects that the Veteran received amitriptyline on a nightly basis for his neuropathy.  He felt that this was helpful.  (Additional VA peripheral neuropathy examination was conducted on February 2, 2010, and is summarized later in this decision.)  

Thus, the Board finds that the medical evidence of record reflects mild peripheral neuropathy of the right and left lower extremities prior to February 2, 1010.  

Despite the Veteran's subjective complaints of some numbness and tingling in his feet, the objective evidence of record shows no more than mild diminished sensation.  As noted above, sensation was diminished in the feet and returned to normal in the mid-soles, bilaterally.  As such, there is no objective evidence of record indicating that the Veteran's peripheral neuropathy of the right and left lower extremities was more than mild at any point prior to February 2, 2010.  Therefore, the Board finds that prior to February 2, 2010, the criteria for an initial disability rating in excess of 10 percent for radiculopathy of the right and left lower extremities have not been met. 
Additionally, the record contains no evidence showing the Veteran was entitled to a rating in excess of 10 percent at any point prior to February 2, 2010.  Therefore, no further staged ratings are appropriate.  See Fenderson, supra. 

Accordingly, as the preponderance of the evidence of record is against the claim for an initial increased rating in excess of 10 percent for peripheral neuropathy of the right and left lower extremities, respectively, prior to February 2, 2010, the appeal must be denied.  38 U.S.C.A. § 5107(B) (West 2002 & Supp. 2011).  

On and After February 2, 1010

In considering the evidence of record under the laws and regulations as outlined above, the Board finds that on and after February 2, 2010, the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's peripheral neuropathy of the right and left lower extremities, respectively, under the applicable rating criteria.  In this regard, on and after February 2, 2010, the Veteran's peripheral neuropathy of the right and left lower extremities has not been shown to be moderately severe.  

In addition to the 2006 VA examination summarized above, the Veteran underwent a VA examination for his peripheral neuropathy on February 2, 2010.  At that examination, the Veteran reported numbness and intermittent pain from his toes up through his calves, bilaterally.  Physical examination showed muscle strength was 4/5 and equal bilaterally.  He was able to stand on his toes and heels, and his posture and gait were normal.  He was able to get up from his chair and on and off the examination table without assistance.  Bilaterally, sensation was decreased to the entire foot up to the mid-calf involving the superficial sensory nerves.  There was no atrophy, abnormal muscle tone, or bulk, and no joints were affected.  Neuritis and neuralgia were present, and the examiner noted that the impact on the Veteran's daily activities was moderate to mild.  

Thus, the Board finds that the medical evidence of record reflects moderate peripheral neuropathy of the right and left lower extremities on and after February 2, 2010.  Despite the Veteran's subjective complaints of some numbness and tingling in his feet, the objective evidence of record shows no more than moderate diminished sensation to light touch and pinprick.  There was increase, however, since the previous VA examination in 2006 when diminished sensation was no more than mild.  The February 2010 VA examiner, while noting that the Veteran's peripheral neuropathy was moderate, also observed that the Veteran impact on his daily activities was moderate to mild.  In addition, the examiner noted that there was no muscle wasting or atrophy. As such, there is no objective evidence of record indicating that the Veteran's peripheral neuropathy of the right and left lower extremities was more than moderate at any point on or after February 2, 2010.  Therefore, the Board finds that on and after February 2, 2010, the criteria for a disability rating in excess of 20 percent for radiculopathy of the right and left lower extremities have not been met. 

Additionally, the record contains no evidence showing the Veteran was entitled to a rating in excess of 20 percent at any point on or after February 2, 2010.  Therefore, no further staged ratings are appropriate.  See Fenderson, supra. 

Accordingly, as the preponderance of the evidence of record is against the claim for an increased rating in excess of 20 percent for peripheral neuropathy of the right and left lower extremities, respectively, on and after February 2, 2010.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011).  

Final Considerations as to Increased Rating Claims

The Board has considered whether there is any evidence which warrants consideration of an evaluation in excess of 10 percent for peripheral neuropathy of the right or left lower extremity prior to February 2, 2010, or in excess of 20 percent thereafter.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. at 115; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Thun, supra.  Comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Schedule for that disability reveals that the schedular criteria encompass all symptoms of peripheral neuropathy that the Veteran has reported. 

Since the criteria reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture due to peripheral neuropathy is contemplated by the Schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  See VAOPGCPREC 6-96.  The Board finds that the Veteran's disability picture due to peripheral neuropathy is entirely encompassed within the criteria specified in the rating schedule, and the disability is not unusual or exceptional in nature as to render inadequate the current ratings assigned.  The threshold determination for a referral for extraschedular consideration is not met and, consequently, the Board finds that the Veteran is not entitled to referral for an extraschedular rating.  Thun, supra.  

Moreover, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the Veteran's claims for higher ratings for his peripheral neuropathy of the lower extremities at any time during the relevant appeal period.  




ORDER

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD, is denied.  

Entitlement to service connection for HTN, to include as secondary to service-connected DM, type II, is denied.  

Entitlement to service connection for bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter is denied.  

Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to February 2, 2010, and in excess of 20 percent thereafter is denied.  



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


